         Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WELLS FARGO BANK, NATIONAL                         Case No. 1:20-cv-05032-AKH-SDA
ASSOCIATION, as securities intermediary,
                                                   STIPULATED PROTECTIVE ORDER
                    Plaintiff,

                -against-

JOHN HANCOCK LIFE INSURANCE
COMPANY (U.S.A.),

                    Defendant.


                             STIPULATED PROTECTIVE ORDER

        WHEREAS, Plaintiff Wells Fargo Bank, National Association, as securities intermediary

(“Wells Fargo”) and Defendant John Hancock Life Insurance Company (U.S.A.) (“JHUSA” and

together with Wells Fargo, the “Parties” and individually a “Party”) request that this Court issue

a protective order pursuant to Federal Rule of Civil Procedure 26(c) to protect the confidentiality

of nonpublic and competitively sensitive information that they may need to disclose in

connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

        IT IS HEREBY ORDERED that any person subject to this Order—including without

limitation the Parties to this action (including their respective corporate affiliates, parents,

successors, and assigns), their partners, representatives, agents, experts and consultants, all third

parties providing discovery in this action, and all other interested persons with actual or

constructive notice of this Order—will adhere to the following terms, upon pain of contempt:
         Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 2 of 13




       1.      With respect to "Discovery Material" (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as "Confidential"

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as this Order expressly permits.

       2.      The Party or person producing or disclosing Discovery Material ("Producing

Party"), or a Party in the case of information being produced by a third party ("Designating

Party"), may designate as Confidential such material that it reasonably and in good faith believes

consists of:

               a.      Proprietary business or competitively or commercially sensitive

       information, including but limited to information that, with respect to JHUSA, its

       affiliates, parents, or their predecessors or successors, reveals their pricing practices and

       the underlying costs and components of their pricing practices, the calculations and

       thought process for the initial determination and subsequent readjustment of the cost of

       insurance rates for insurance policies they issue, the underlying methodology, data,

       assumptions (including but limited to lapse and mortality methodology, data and

       assumptions), and analysis for those initial determinations and subsequent readjustments;

               b.      previously non-disclosed financial information (including without

       limitation profitability reports or estimates, percentage fees, design fees, royalty rates,

       minimum guarantee payments, sales reports, and sale margins);

               c.      previously non-disclosed material relating to ownership or control of any

       non-public company;

               d.      previously non-disclosed business plans, product-development

       information, or marketing plans;




                                                  2
         Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 3 of 13




               e.      any information of a personal or intimate nature regarding any individual;

               f.      any other information the disclosure of which would be detrimental to the

       conduct of the Party's business; or

               g.      any other category of information this Court subsequently affords

       confidential status.

       3.      Extracts and summaries of Confidential Discovery Material shall also be treated

as confidential in accordance with the provisions of this Stipulation and Order.

       4.      With respect to Discovery Material other than deposition transcripts and exhibits,

the Producing Party or their counsel may designate such Discovery Material as "Confidential" by

stamping or otherwise clearly marking the document as "Confidential" in a manner that will not

interfere with legibility or audibility. For Discovery Material produced by a third party other than

deposition transcripts and exhibits, the Designating Party or their counsel may designate such

Discovery Material as "Confidential" by notifying the Producing Party regarding what Discovery

Material is Confidential. Upon such designation by the Designating Party, all persons subject to

this Order will treat such Discovery Material as Confidential.

       5.      A Party or its counsel may designate deposition exhibits or portions of deposition

transcripts as Confidential Discovery Material either by: (a) indicating on the record during the

deposition that a question calls for Confidential information, in which case the reporter will bind

the transcript of the designated testimony in a separate volume and mark it as "Confidential

Information Governed by Protective Order;" or (b) notifying the reporter and all counsel of

record, in writing, within 30 days after a deposition has concluded, of the specific pages and

lines of the transcript that are to be designated "Confidential," in which case all counsel receiving

the transcript will be responsible for marking the copies of the designated transcript in their




                                                  3
         Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 4 of 13




possession or under their control as directed by the Producing Party or that person's counsel.

During the 30-day period following a deposition, all Parties will treat the entire deposition

transcript as if it had been designated Confidential.

       6.        If at any time before the trial of this action a Party realizes that it should have

designated as "Confidential" Discovery Material that it or a third party previously produced

without limitation, the Party may so designate such material by so apprising all prior recipients in

writing. Thereafter, this Court and all persons subject to this Order will treat such Discovery

Material as Confidential.

       7.        Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       8.        Where a Producing Party or Designating Party has designated Discovery Material

as Confidential, other persons subject to this Order may disclose such information only to the

following persons:

                 a.      the Parties, their insurers, and counsel to their insurers;

                 b.      counsel retained specifically for this action, including any paralegal,

       clerical, or other assistant that such outside counsel employs and assigns to these matters;

                 c.      outside vendors or service providers (such as copy-service providers and

       document-management consultants) that counsel for the Parties hire and assign to this

       matter;

                 d.      any mediator or arbitrator that the Parties engage in this matter or that this

       Court appoints, provided such person has first executed a Non-Disclosure Agreement in

       the form annexed as an Exhibit hereto;




                                                    4
 Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 5 of 13




          e.   as to any document, its author, its addressee, and any other person (such as

a copy recipient) indicated on the face of the document as having received a copy;

          f.   any witness who counsel for a Party in good faith believes may be called

to testify at trial or deposition in this action, and their counsel, provided such persons

have first executed a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto;

          g.   any person a Party retains to serve as an expert witness or otherwise to

provide specialized advice to counsel in connection with this action, provided such

person has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto;

          h.   stenographers or videographers engaged to transcribe or record

depositions the Parties conduct in this action, provided such persons have first executed a

Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

          i.   this Court, including any appellate court, its support personnel, and court

reporters;

          j.   where the Producing Party is JHUSA or John Hancock Life Insurance

Company of New York, the plaintiffs and their counsel in any of the Related Actions,

provided that (a) disclosure to a party in a Related Action shall be made pursuant to the

protective order governing the Related Action as if JHUSA was the Producing Party, and

(b) the “Related Actions” are (1) Leonard et al., v. John Hancock Life Insurance

Company of New York et al., No. 18-cv-4994-AKH (S.D.N.Y.); (2) Davydov v. John

Hancock Life Insurance Company of New York and John Hancock Life Insurance

Company (U.S.A.), 18-CV-09825-AKH (S.D.N.Y.); (3) LSH CO et al. v. John Hancock




                                          5
         Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 6 of 13




       Life Insurance Company (U.S.A.) and John Hancock Life Insurance Company of New

       York, 19-cv-01009-AKH (S.D.N.Y.); (4) EFG Bank AG, Cayman Branch et al. v. John

       Hancock Life Insurance Company (U.S.A.), 20-cv-04258-AKH (S.D.N.Y.); (5) VICOF II

       Trust et al. v. John Hancock Life Insurance Co. of New York, No. 19-cv-11093-AKH

       (S.D.N.Y.); (6) VICOF II Trust et al. v. John Hancock Life Insurance Company (U.S.A.),

       No. 20-cv-04256-AKH (S.D.N.Y.); (7) Twin Lakes Settlements, LLC and Lakewood

       Holdings Inc. v. John Hancock Life Insurance Company of New York and John Hancock

       Life Insurance Company (U.S.A.), Index No. 655429/2018 (N.Y. Sup.); and (8) Lipschitz

       v. John Hancock Company of New York, Index No. 655579/2019 (N.Y. Sup.); and

               k.      any person agreed to by the Parties.

       9.      Before disclosing any Confidential Discovery Material to any person referred to

in subparagraphs 8(d), 8(f), 8(g) or 8(h) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first. For the avoidance of doubt, nothing in Paragraphs

8 or 9 shall impose any limitation on the ability of a Producing Party to disclose its own

Confidential Discovery Material. A Producing Party shall not be required to obtain an executed

Non-Disclosure Agreement from its own current or former employees with respect to disclosure

of its own Confidential Discovery Material.




                                                   6
        Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 7 of 13




       10.     Any Producing or Designating Party seeking to have materials filed under seal

shall comply with Rule 4(B) of the Court's Individual Rules. For the avoidance of doubt, these

procedures are outlined below:

               a.     Any party seeking leave to file Confidential Discovery Material shall meet

       and confer with the other party in advance to narrow the scope of the request to file under

       seal.

               b.     Any party seeking to have Confidential Discovery Material filed with the

       Court shall file a motion for leave to file under seal in compliance with Rule 4(B)(ii) of

       the Court’s Individual Rules. The motion for leave to file under seal must be filed in

       public view, must explain the particular reasons for seeking to file information under

       seal, and should not include Confidential Discovery Material sought to be filed under

       seal. Supporting papers must be separately filed electronically and may be filed under

       seal or redacted only to the extent necessary to safeguard information sought to be filed

       under seal.

               c.     Any party filing a motion or any other papers with the Court containing

       Confidential Discovery Materials under seal shall, at the same time as filing the proposed

       sealed document(s), also publicly file a redacted copy of the same, via the Court’s

       Electronic Case Filing system, that redacts the Confidential Discovery Material itself and

       references to the Confidential Discovery Material or the substance of the Confidential

       Discovery Material.

               d.     When a filing party seeks leave to file under seal on the grounds that

       another party has requested it, the filing party shall notify the non-filing party that the

       non-filing party must file, within three days, a letter explaining the need to seal or redact




                                                  7
         Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 8 of 13




       the materials and whether the non-filing party intends to make a motion for continued

       sealing, as described in Paragraph 11 below. If the non-filing party does not intend to

       make a motion for continued sealing, the party that made the motion for leave to file

       under seal shall withdraw the motion and file the materials publicly.

       11.      Within twenty one (21) days after the filing of Confidential Discovery Material

under seal, any party may file a motion with the Court seeking the continued sealing of the

information, or certain parts of the information, originally filed under seal. Notwithstanding the

preceding sentence, in the event that Confidential Discovery Material is filed under seal in

connection with a memorandum of law in support of a motion or a memorandum of law in

opposition to a motion, the time period to file a motion seeking continued sealing of the

information, or certain parts of the information, originally filed under seal shall be extended to

twenty one (21) days after the date that any reply brief in further support of the original motion is

due. The party filing the motion for continued sealing bears the burden of demonstrating that the

standards for sealing have been met.

       12.      The information shall remain sealed pending ruling by the Court on any timely-

filed motion.

       13.      Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with Rule

2(E) of the Court's Individual Rules.

       14.      Any Party who requests additional limits on disclosure (such as "attorneys' eyes

only" in extraordinary circumstances), may at any time before the trial of this action serve upon




                                                 8
         Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 9 of 13




counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will

address their dispute to this Court in accordance with Rule 2(E) of the Court's Individual Rules.

       15.     Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for

any business, commercial, or competitive purpose or in any other litigation proceeding. Nothing

contained in this Order, however, will affect or restrict the rights of any Party with respect to its

own documents or information produced in this action, including its right to disclose or use such

documents or information for any purpose.

       16.     Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible, and if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

       17.     Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

       18.     Inadvertent production of any Discovery Material that a Party or non-party later

claims should have been withheld on grounds of a privilege, including the work product doctrine




                                                  9
        Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 10 of 13




(an "Inadvertently Produced Privileged Document") will not be deemed to waive the privilege or

work product protection, subject to the following provisions.

               a.     A Party or non-party may request the return of any document that it

       inadvertently produced by identifying the Inadvertently Produced Privileged Document

       and stating the basis for withholding such document from production. If a Party or non-

       party requests the return, pursuant to this paragraph, of such an Inadvertently Produced

       Privileged Document then in the custody of one or more parties, the receiving parties

       shall, within ten (10) business days, destroy or return to the requesting party or nonparty

       the Inadvertently Produced Privileged Document and all copies thereof and shall expunge

       from any other document or material any information derived solely from the

       Inadvertently Produced Privileged Document, provided, however, that the receiving party

       may retain one copy of such Inadvertently Produced Privileged Document for the sole

       purpose of challenging the assertion of privilege by the requesting party, in which case

       (1) the receiving party shall notify the requesting party in writing of its intention to retain

       a copy for such purpose within ten (10) business days of the receipt of the notice

       demanding the return of such Inadvertently Produced Privileged Document, and (2) any

       party may thereafter seek a ruling from the Court with respect to the issue of whether the

       Inadvertently Produced Privileged Document is indeed privileged, whether by way of

       motion to compel, motion for protective order, or otherwise. All such motions shall be

       submitted in camera. Absent an order from the Court, no Inadvertently Produced

       Privileged Document shall be used for any purpose other than for challenging an

       assertion of privilege in accordance with the terms of this Paragraph.




                                                 10
        Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 11 of 13




               b.      No party may assert as a ground for challenging privilege the mere fact of

       the inadvertent production.

       19.     Within 60 days of the final disposition of this action — including all appeals —

all recipients of Confidential Discovery Material must either return it — including all copies

thereof — to the Producing Party, or, upon permission of the Producing Party, destroy such

material — including all copies thereof (including those maintained in electronic locations). In

either event, by the 60-day deadline, the recipient must certify its return or destruction by

submitting a written certification to the Producing Party that affirms that it has not retained any

copies, abstracts, compilations, summaries, or other forms of reproducing or capturing any of the

Confidential Discovery Material. Notwithstanding this provision, the attorneys that the Parties

have specifically retained for this action shall retain an archival copy of all motion and trial

papers, including affidavits, and may retain an archival copy of all pleadings, transcripts, expert

reports, legal memoranda, correspondence, or attorney work product, even if such materials

contain Confidential Discovery Material. Any such archival copies that contain or constitute

Confidential Discovery Material remain subject to this Order.

       20.     This Order shall not prevent a party from arguing that certain documents are so

sensitive that they should not be produced even under the Order or from seeking further

protection for certain documents.

       21.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

       22.     This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




                                                 11
         Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 12 of 13




         SO STIPULATED AND AGREED.

Dated: September 21, 2020



By:        /s/ John F. LaSalle III       By:        /s/ Franjo M. Dolenac
      Alan B. Vickery                          Julius A. Rousseau, III
      BOIES SCHILLER FLEXNER LLP               Michael S. Cryan
      333 Main Street                          Franjo M. Dolenac, Admitted Pro Hac Vice
      Armonk, NY 10504                         ARENT FOX LLP
      Tel.:      (914) 749-8200                1301 Avenue of the Americas, 42nd Floor
      Fax:       (914) 749-8300                New York, NY 10019-6040
                                               Tel.:      (212) 484-3900
      John F. LaSalle III                      Fax:       (212) 484-3990
      BOIES SCHILLER FLEXNER LLP
      55 Hudson Yards                          Attorneys for Plaintiff
      New York, NY 10001                       WELLS FARGO BANK, NATIONAL
      Tel.:     (212) 484-3900                 ASSOCIATION, as securities intermediary
      Fax:      (212) 446-2350

      Attorneys for Defendant
      JOHN HANCOCK LIFE INSURANCE
      COMPANY (U.S.A.)

                  23 2020
Dated: September ___,                    New York, New York

                                         SO ORDERED.


                                               /s/ Alvin K. Hellerstein
                                            Alvin K. Hellerstein
                                            United States District Judge




                                       12
        Case 1:20-cv-05032-AKH Document 29 Filed 09/23/20 Page 13 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WELLS FARGO BANK, NATIONAL                        Case No. 1:20-cv-05032-AKH-SDA
ASSOCIATION, as securities intermediary,
                                                  NON-DISCLOSURE AGREEMENT
                   Plaintiff,

               -against-

JOHN HANCOCK LIFE INSURANCE
COMPANY (U.S.A.),

                   Defendant.



I,                                                    , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to the punishment

for contempt of Court.




                                                      Dated:
